Citation Nr: 0422379	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for residuals of a fall during a period of 
hospitalization at a Department of Veterans Affairs facility 
in February 1997.  



REPRESENTATION

Appellant represented by:	Marian M. Burns, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to February 1946 and from October 1946 to June 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 (West 2002) for a back disability as 
a result of treatment at a VA facility in February 1997.  

The Board notes that, in the initial claim, the veteran had 
only alleged that she injured her back during the fall in 
February 1997.  However, subsequent statements also appear to 
indicate that she also sustained injuries to her shoulder and 
head.  Therefore, the Board has re-characterized the issue as 
indicated on the preceding page.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in March 2004.  She failed to 
report.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) became law in November 2000.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Specifically, VA must notify a 
claimant of which evidence, if any, the veteran is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  Such notice has been deemed mandatory by the Court of 
Appeals for Veterans Claims (Court).  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). A review of the file reveals 
that the veteran has not been provided such notification 
pursuant to the VCAA.  Therefore, a remand is required.  

The record reflects that the veteran was hospitalized at a VA 
facility in early 1997 after she had a stroke.  In February 
1997, she slipped and fell in the shower while attempting to 
sit in a shower chair.  Initially, she complained of left 
shoulder pain.  An incident report indicated that no new 
bruises were noted, however, she did have a hematoma on the 
left thigh.  There was tenderness over the left shoulder.  X-
rays of the left shoulder and back were negative.  The 
examining physician stated that the severity of the fall was 
minor.  A hand-written notation by a nurse on the incident 
report stated "delete from system severity level does not 
require form."  Progress notes from the veteran's period of 
hospitalization indicate that she continued to complain of 
pain in her back, left shoulder and thigh after the incident.  
Subsequent X-ray reports of the left hip, left elbow, left 
shoulder, left ankle, and cervical spine, in March, April and 
May 1997 did not show any evidence of any fractures or 
dislocations.  

Currently, the veteran asserts that she has double vision, 
and left shoulder and back disabilities as a result of the 
fall.  She filed a claim for benefits under 38 U.S.C.A. 
§ 1151 for these disabilities that was received by the RO in 
November 1999.  

The Departments of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997 (Act), Pub. L. No. 104-204, 110 Stat. 2926 (1996), 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  The amendment requires a showing not only that 
VA treatment in question resulted in additional disability, 
but also that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151 (West 2002).  The Act specified that the amendments to 
38 U.S.C. § 1151 were effective for appeals filed after 
October 1, 1997.  See also, VAOPGCPREC 40-97.  The veteran 
filed her claim for benefits in November 1999.  Therefore, 
the amended version of 38 U.S.C.A. § 1151 is applicable.  

In December 1999, a VA Chief of Staff related that there was 
no evidence to substantiate the veteran's claim for a back 
injury from a fall, and that X-rays had been negative.  
However, current X-ray reports dated in June 2001 show 
abnormalities in the lumbosacral spine, with a notation of a 
past history of thoracic and lumbar compression fractures.  
Additionally, the Chief of Staff did not discuss the standard 
of care, nor indicate whether the veteran's fall resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, or an 
event not reasonably foreseeable.  

The Board finds that, consistent with the duty to assist the 
veteran in the development of her claim, additional 
development is required because the current evidence is 
insufficient upon which to make a decision.  Accordingly, an 
examination and opinion are necessary.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, this appeal is REMANDED to the RO for the 
following development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and any 
other applicable legal precedent.  
Specifically, the veteran should be fully 
informed of the evidence required to 
substantiate her claim for benefits under 
38 U.S.C. § 1151, and advised of the 
division of responsibilities between her 
and VA in obtaining evidence.  The 
appellant should be advised to send any 
additional evidence pertinent to the 
appeal to VA.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
residuals of a fall during a period of 
hospitalization at a VA facility in 
February 1997.  After securing any 
necessary releases, the RO should obtain 
these records.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
whether she has any chronic residual 
disabilities of the head, left shoulder, 
and/or lumbosacral spine as a result of 
the fall she sustained at a VA hospital 
in February 1997.  The claims folder 
should be made available to the examiner.  
After a thorough examination and a review 
of the claims file, in particular, the 
1997 hospitalization reports, the 
examiner should state whether the 
veteran's fall resulted from 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part, or an 
event not reasonably foreseeable.  If 
such fault is found, the examiner should 
state for the record whether it is at 
least as likely as not that any currently 
diagnosed residual disability was 
causally related to the February 1997 
fall.  

4.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran, the claim for entitlement to 
compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for residuals of a fall 
during a period of hospitalization at a 
VA facility in February 1997 should be 
re-adjudicated.  If the determination 
remains adverse to the veteran, she and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, she has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


